DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/20/2020 have been received and entered. Claims 1, 6, 11, 15 and 18 have been amended. Claims 1-20 are pending in the application.
IDSs submitted by the applicants on 5/14/2020, 8/20/2020 and 11/30/2020 have been received and considered.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the amendment submitted by the applicants on 8/20/2020 included limitations and the remarks to clarify the difference between the claimed invention to the prior art of record, in which the reference, Wise et al (US 20190024495) discloses telemetry module communicate the received data to the surface using any suitable communication channel, the pulse patterns are encoded data used for transmission of the data, monitoring of pulse patterns in communication system (pars 0027-0029, figure 1). Other reference, Song et al (US 20160215614) discloses detecting a condition when there is mismatch between captured and expected vibrations, and the vibrations could be processed in real time and its patterns could be compared with the expected acoustic signal (pars 0030, 0035, 0041 and figure 5). However, in combination with other limitations of the present claimed invention, none of the prior art of record whether taken singularly or in combination to teach the performance operation of interrelationship of a data collector, a data storage structured, a data acquisition circuit structured, a data analysis circuit structured in the claimed invention to determine if the noise pattern from the first industrial machine matches a noise pattern of a second industrial machine stored in the .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Cella et al (US 10824140) discloses systems and methods for network sensitivity data collection.
 	The reference of MacQuarrie et al (US 20080194975) discloses monitoring physiological condition and detecting abnormalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865